Prosecutors seek to reverse the award of a certificate of occupancy to use premises at 53 Parker Avenue, Passaic, as "a laundry  ironing of clothes." The matter came before the Board of Adjustment on appeal from the refusal of a certificate by the supervisor of buildings and zoning officer of Passaic.
The property is located in the Business "A" District in which the zoning ordinance by section 6 (3) prohibits "Laundries or dyeing and cleaning works with capacity for more than ten (10) employees." The minutes of the meeting of the Board of Adjustment held February 17th, 1947, disclose that the applicant employed less than ten employees and therefore the prohibition in section 6 (3) has no application in this instance.
The writ is dismissed, with costs. *Page 547